21-10561-mew         Doc 63      Filed 04/21/21 Entered 04/21/21 14:08:53                Main Document
                                              Pg 1 of 9


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Amanda C. Glaubach

Proposed Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                   Chapter 11

GREENSILL CAPITAL INC.,                                  Case No.: 21-10561 (MEW)

                         Debtor.1


              DEBTOR’S APPLICATION FOR ENTRY OF AN ORDER
          ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
            AND REIMBURSEMENT OF EXPENSES OF PROFESSIONALS

TO THE HONORABLE MICHAEL E. WILES,
UNITED STATES BANKRUPTCY JUDGE:

                Greensill Capital Inc., as debtor and debtor in possession (the “Debtor”) in

the above-captioned case (the “Chapter 11 Case”), hereby makes this application

(this “Motion”), for entry of an order, substantially in the form attached hereto as

Exhibit A (the “Proposed Order”),2 pursuant to sections 105(a) and 331 of title 11 of the

United States Code (the “Bankruptcy Code”), Rule 2016-1 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2016-1 of the Local

Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of



1
    The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s address is
    c/o Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York 10119.

2
    The Proposed Order substantially conforms to the form of order on the Court’s website at:
    https://www.nysb.uscourts.gov/sites/default/files/pdf/Procedures_for_Monthly_Compensation.p
    df).
21-10561-mew        Doc 63   Filed 04/21/21 Entered 04/21/21 14:08:53        Main Document
                                          Pg 2 of 9



New York (the “Local Bankruptcy Rules”), establishing procedures for interim

compensation and reimbursement of professional expenses during this Chapter 11

Case. In support of this Motion, the Debtor, by and through its undersigned counsel,

respectfully represents as follows:

                               JURISDICTION AND VENUE

               1.      The United States Bankruptcy Court for the Southern District of

New York (the “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.) (the “Amended Standing Order”). This is a core proceeding under 28

U.S.C. § 157(b). The Debtor confirms its consent, pursuant to Bankruptcy Rule 7008, to

the entry of a final order by the Court in connection with the Motion to the extent that it

is later determined that the Court, absent the consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

               2.      Venue of this Chapter 11 Case and this Motion in this District is

proper under 28 U.S.C. §§ 1408 and 1409.

               3.      The legal predicates for the relief requested herein are sections

105(a) and 331 of the Bankruptcy Code, Bankruptcy Rule 2016, and Local Bankruptcy

Rule 2016-1.

                                      BACKGROUND

               4.      On March 25, 2021, (the “Petition Date”), the Debtor commenced

this Chapter 11 Case by filing a petition for relief under Chapter 11 of the Bankruptcy

Code in the United States Bankruptcy Court for the Southern District of New York

(the “Court”).



                                               2
21-10561-mew         Doc 63    Filed 04/21/21 Entered 04/21/21 14:08:53               Main Document
                                            Pg 3 of 9



                5.      The Debtor continues to operate its business and manage its

properties as debtor and debtor in possession pursuant to Bankruptcy Code sections

1107(a) and 1108.

                6.      On April 7, 2021, the United States Trustee for Region 2 (the “U.S.

Trustee”) appointed an official committee of unsecured creditors (the “Creditors’

Committee”) pursuant to section 1102(a) of the Bankruptcy Code [Docket No. 42].

                7.      The factual background regarding the Debtor, including its

business operations, their corporate structure, and the events leading to these Chapter

11 Cases, is set forth in detail in the Declaration of Matthew Tocks Pursuant to Local

Bankruptcy Rule 1007-2 and in Support of the Debtor’s Chapter 11 Petition and First Day

Pleadings, filed on March 25, 2021 [Docket No. 2] (the “First Day Declaration”),3 which

is incorporated herein by reference.

                8.      Contemporaneously with the filing of this Motion, the Debtor has

filed applications to retain Togut, Segal & Segal LLP as its bankruptcy counsel; Mayer

Brown LLP as its special counsel; and GLC Advisors & Co., LLC as the Debtor’s

financial advisor and investment banker. The Debtor may seek to retain other

professionals to assist it in these cases as the need arises (collectively, the “Debtor’s

Professionals”). In addition, the Creditors’ Committee has retained Arent Fox LLP as its

legal counsel, and CohnReznick LLP as its proposed financial advisor, and may retain

other professionals, to assist them (collectively with the Debtor’s Professionals, the

“Chapter 11 Professionals”).




3
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
    First Day Declaration.



                                                   3
21-10561-mew       Doc 63   Filed 04/21/21 Entered 04/21/21 14:08:53      Main Document
                                         Pg 4 of 9



                                 RELIEF REQUESTED

             9.      By this Motion, the Debtor seeks entry of the Proposed Order,

substantially in the form attached hereto as Exhibit A, establishing a process for the

allowance and payment of compensation and reimbursement for the Chapter 11

Professionals whose retentions are approved by the Court, and who will be required to

file applications for allowance of compensation and reimbursement of expenses

                            BASIS FOR RELIEF REQUESTED

             10.     Under section 331 of the Bankruptcy Code, all professionals are

entitled to submit applications for interim compensation and reimbursement of

expenses every 120 days, or more often if this Court permits. Accordingly, the Debtor

requests the establishment of procedures (a) for compensating and reimbursing the

Chapter 11 Professionals on a monthly basis and (b) governing the interim and final fee

application process. In addition, pursuant to section 503(b)(3)(F) of the Bankruptcy

Code, the Debtor seeks to establish a mechanism by which members of the Creditors’

Committee may be reimbursed for expenses incurred in the performance of their duties.

             11.     The specific relief requested by the Debtor conforms substantially

with Bankruptcy Rule 2016, standing General Orders M-412 and M-447 of the

Bankruptcy Court for the Southern District of New York, and Local Rule 2016-1, which

establishes procedures for monthly compensation and reimbursement of expenses of

professionals.

             12.     Accordingly, the Debtor proposes that the interim payment of

compensation and reimbursement of expenses to the Chapter 11 Professionals be

permitted as follows:

                     (a)    On or before the twentieth (20th) day of each month
                            following the month for which compensation is sought, each
                            Chapter 11 Professional shall serve a monthly statement (a

                                            4
21-10561-mew   Doc 63   Filed 04/21/21 Entered 04/21/21 14:08:53       Main Document
                                     Pg 5 of 9



                        “Monthly Fee Statement”) by electronic mail, hand, or
                        overnight delivery, on (1) the Debtor, c/o Togut, Segal &
                        Segal LLP, One Penn Plaza, Suite 3335, New York, New
                        York 10119, Attn.: Matthew Tocks, Head of Restructuring
                        (Americas) (matthew.tocks@greensill.com); (2) proposed
                        counsel to the Debtor, Togut, Segal & Segal LLP, One Penn
                        Plaza, Suite 3335, New York, New York 10119, Attn.: Kyle J.
                        Ortiz, Esq. (kortiz@teamtogut.com) and Bryan M. Kotliar,
                        Esq. (bkotliar@teamtogut.com); (3) William K. Harrington,
                        United States Trustee, the Office of the United States Trustee
                        for Region 2, U.S. Federal Office Building, 201 Varick Street,
                        Suite 1006, New York, New York 10014, Attn.: Susan Arbeit,
                        Esq. (susan.arbeit @usdoj.gov); and (4) proposed counsel to
                        the Creditors’ Committee, Arent Fox LLP, 1301 Avenue of
                        the Americas, Floor 42, New York, New York 10019, Attn.:
                        George Angelich, Esq. (George.Angelich@ArentFox.com),
                        Jordana Renert, Esq. (Jordana.Renert@ArentFox.com); and
                        800 Boylston Street, 32nd Floor, Boston, MA 02199, Attn.:
                        Justin Kesselman (justin.kesselman@ArentFox.com)
                        (collectively, the “Notice Parties”). The first Monthly Fee
                        Statement for Chapter 11 Professionals retained as of the
                        Petition Date shall cover the period from the Petition Date
                        through and including April 30, 2021.

                 (b)    On or before the twentieth (20th) day of each month
                        following the month for which compensation is sought, each
                        Chapter 11 Professional shall file a Monthly Fee Statement
                        with the Court; provided, however, a courtesy copy need
                        not be delivered to the Court because this Motion is not
                        intended to alter the fee application requirements outlined in
                        section 330 and 331 of the Bankruptcy Code. Chapter 11
                        Professionals shall still be required to serve and file interim
                        and final applications for approval of fees and expenses in
                        accordance with the relevant provisions of the Bankruptcy
                        Code, the Bankruptcy Rules, and the Local Bankruptcy
                        Rules.

                 (c)    Each Monthly Fee Statement must contain a list of the
                        individuals—and their respective titles (e.g., attorney,
                        accountant, or paralegal)—who provided services during the
                        statement period, their respective billing rates, the aggregate
                        hours spent by each individual, a reasonably detailed
                        breakdown of the disbursements incurred, and
                        contemporaneously maintained time entries for each
                        individual in increments of tenths (1/10) of an hour unless
                        otherwise ordered by the Court.

                 (d)    If any party in interest has an objection to the compensation
                        or reimbursement sought in a particular Monthly Fee

                                        5
21-10561-mew   Doc 63   Filed 04/21/21 Entered 04/21/21 14:08:53        Main Document
                                     Pg 6 of 9



                        Statement, such party shall, by no later than the thirty-fifth
                        (35th) day following the month for which compensation is
                        sought (the “Objection Deadline”), file with the Court and
                        serve upon the professional whose Monthly Fee Statement is
                        objected to, and the other persons designated to receive
                        statements in paragraph (a), a written “Notice Of Objection
                        To Fee Statement,” setting forth the nature of the objection
                        and the amount of fees or expenses at issue.

                 (e)    At the expiration of the Objection Deadline, the Debtor shall
                        promptly pay eighty percent (80%) of the fees and one
                        hundred percent (100%) of the expenses identified in each
                        Monthly Fee Statement to which no objection has been
                        served in accordance with paragraph (d) without further
                        order of the Court.

                 (f)    If a Notice of Objection To Fee Statement is filed, the Debtor
                        shall withhold payment of only that portion of the Monthly
                        Fee Statement to which the objection is directed and
                        promptly pay the remainder of the fees and disbursements
                        in the percentages set forth in paragraph (e) unless the
                        professional whose statement is objected to seeks an order
                        from the Court, upon notice and a hearing, directing
                        payment to be made.

                 (g)    If the parties to an objection are able to resolve their dispute
                        following the filing of A Notice of Objection to Fee
                        Statement and if the party whose Monthly Fee Statement
                        was objected to files a statement indicating that the objection
                        is withdrawn, then the Debtor shall promptly pay, in
                        accordance with paragraph (e), that portion of the Monthly
                        Fee Statement which is no longer subject to an objection;

                 (h)    All objections that are not resolved by the parties or Court
                        order, shall be preserved and presented to the Court at the
                        next interim or final fee application hearing to be heard by
                        the Court (see paragraph (j), below).

                 (i)    The service of an objection in accordance with paragraph
                        (d) shall not prejudice the objecting party’s right to object to
                        any fee application made to the Court in accordance with the
                        Bankruptcy Code on any ground whether raised in the
                        objection or not. Furthermore, the decision by any party not
                        to object to a Monthly Fee Statement shall not be a waiver of
                        any kind or prejudice that party’s right to object to any fee
                        application subsequently made to the Court in accordance
                        with the Bankruptcy Code.




                                         6
21-10561-mew        Doc 63   Filed 04/21/21 Entered 04/21/21 14:08:53       Main Document
                                          Pg 7 of 9



                      (j)    Approximately every one hundred twenty (120) days, but no
                             more than every one hundred fifty (150) days, each of the
                             professionals shall serve and file with the Court an
                             application for interim (an “Interim Fee Application”) or
                             final (a “Final Fee Application”) Court approval and
                             allowance, pursuant to sections 330 and 331 of the
                             Bankruptcy Code (as the case may be), of the compensation
                             and reimbursement of expenses requested.

                      (k)    Any professional who fails to file an application seeking
                             approval of compensation and expenses previously paid
                             under the Proposed Order when due shall (1) be ineligible to
                             receive further monthly payments of fees or expenses as
                             provided herein until further order of the Court, and (2) may
                             be required to disgorge any fees paid since retention or the
                             last fee application, whichever is later.

                      (l)    The pendency of an application or a Court order that
                             payment of compensation or reimbursement of expenses
                             was improper as to a particular statement shall not
                             disqualify a professional from the future payment of
                             compensation or reimbursement of expenses as set forth
                             above, unless otherwise ordered by the Court.

                      (m)    Neither the payment of, nor the failure to pay, in whole or in
                             part, monthly compensation and reimbursement as
                             provided herein shall have any effect on this Court’s interim
                             or final allowance of compensation and reimbursement of
                             expenses of any professionals.

                      (n)    Counsel to the Creditors’ Committee may, in accordance
                             with the foregoing procedure for monthly compensation and
                             reimbursement of professionals, collect and submit
                             statements of expenses, with supporting vouchers, from
                             members of the Creditors’ Committee he or she represents;
                             provided, however, that Creditors’ Committee counsel
                             ensures that these reimbursement requests comply with the
                             Guidelines for Fees and Disbursements for Professionals in
                             Southern district of New York Bankruptcy Cases.

              13.     The Debtor further requests that the Court limit service of interim

fee applications and the final fee application (collectively, the “Applications”) to the

Notice Parties. The Debtor further requests that all other parties that have filed a notice

of appearance with the Clerk of this Court and requested notice of pleadings in the

Chapter 11 Case shall be entitled to receive only notice of hearings on the Applications

                                             7
21-10561-mew        Doc 63   Filed 04/21/21 Entered 04/21/21 14:08:53          Main Document
                                          Pg 8 of 9



(the “Hearing Notices”). Serving the Applications and the Hearing Notices in this

manner will permit the parties most active in this case to review and object to the

Professionals’ fees and will save unnecessary duplication and mailing expenses.

              14.     The Debtor submits that establishing procedures for compensation

and reimbursement of expenses will enable parties in interest to monitor closely the

costs of administration, maintain a level cash flow, and implement efficient cash

management procedures. The Debtor submits that these procedures are in the best

interests of the Debtor, its estates, and its creditors and will leave sufficient liquidity in

the Chapter 11 Case to meet all obligations proposed herein. Moreover, courts in this

district have routinely granted to debtors the same or substantially similar relief to that

requested in this Motion. See, e.g., In re McClatchy Company, et al., Case No. 20-10418

(MEW) (Bankr. S.D.N.Y. Mar. 11, 2020); In re Pacific Drilling S.A., Case No. 17-13193

(MEW) (Bankr. S.D.N.Y. Dec. 15, 2017); In re Toisa Limited, Case No. 17-10184 (SCC)

(Bankr. S.D.N.Y. Feb. 21, 2017); In re SunEdison, Inc., Case No. 16-10992 (SMB) (Bankr.

S.D.N.Y. May 12, 2016); In re The Great Atlantic & Pacific Tea Company, Inc., Case No.

15-23007) (Bankr. S.D.N.Y. Sept. 2, 2015); In re Chassix Holdings, Inc., Case No. 15- 10587

(Bankr. S.D.N.Y. April 14, 2015); In re Dewey & LeBoeuf LLP, Case No. 12-12321 (MG)

(Bankr. S.D.N.Y. June 15, 2012); In re General Maritime Corp., et al., Case No. 11-15285

(MG) (Bankr. S.D.N.Y. Dec. 12, 2011); In re Tronox Incorporated,, Case No. 09-10156

(ALG) (Bank. S.D.N.Y. Jan. 13, 2009).

                                          NOTICE

              15.     Notice of this Motion shall be given to: (a) the U.S. Trustee;

(b) counsel to the Creditors’ Committee; (c) the Internal Revenue Service; and (d) any

such other party entitled to notice pursuant to Local Bankruptcy Rule 9013-1(b).

The Debtor submits that no other or further notice need be provided.

                                               8
21-10561-mew       Doc 63   Filed 04/21/21 Entered 04/21/21 14:08:53       Main Document
                                         Pg 9 of 9



                                 NO PRIOR REQUEST

             16.     No prior request for the relief requested herein has been made to

this or any other Court.

      WHEREFORE, the Debtor respectfully requests this Court enter the Proposed

Order, substantially in the form attached hereto as Exhibit A, granting the relief

requested in this Motion and such other and further relief as may be just and proper.

DATED:     New York, New York
           April 21, 2021

                                         GREENSILL CAPITAL INC.,
                                         Debtor and Debtor in Possession
                                         By its Proposed Counsel
                                         TOGUT, SEGAL & SEGAL LLP
                                         By:

                                         /s/ Kyle J. Ortiz
                                         Albert Togut
                                         Kyle J. Ortiz
                                         Bryan M. Kotliar
                                         Amanda C. Glaubach
                                         One Penn Plaza, Suite 3335
                                         New York, New York 10119
                                         Telephone: (212) 594-5000




                                            9
